NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12156

     TIMOTHY E. CICHOCKI & another1     vs.     TOWN OF REHOBOTH.2


                           November 15, 2018.


Mandamus. Supreme Judicial Court, Superintendence of inferior
     courts.


     The petitioners, Timothy E. Cichocki and Y. Dolly Hwang,
appeal from a judgment of a single justice of this court denying
their petition for relief pursuant to G. L. c. 211, § 3, and for
a writ of mandamus pursuant to G. L. c. 249, § 5 (collectively,
the "petition"). We affirm.

     In 2007, the petitioners' property was foreclosed on a tax
lien; in 2009, on the motion of the town of Rehoboth (town), a
judge in the Land Court allowed the town to foreclose on the
petitioners' right of redemption. The Appeals Court affirmed
the judgment. See Rehoboth v. Hwang, 78 Mass. App. Ct. 1129
(2011). This court denied the petitioners' application for
further appellate review. See 463 Mass. 1111 (2012). The
petitioners then sought relief in the Federal courts. They also
refused to leave the property, and the town ultimately sought a
preliminary injunction to enjoin them from occupying the
property.3 After the petitioners' efforts in the Federal courts

     1   Y. Dolly Hwang.

     2 The petitioners also named the Land Court and the
Southeast Division of the Housing Court Department as
respondents. The courts are nominal parties only. See S.J.C.
Rule 2:22, 422 Mass. 1302 (1996).

     3 To the extent that the Land Court judge stayed the tax
lien foreclosure pending appeal, that stay expired when the
                                                                   2


were unsuccessful, they filed their petition in the county
court, asking the court to vacate the lower court judgments; to
order the town to return their house and all of the personal
property that was kept therein; and to "[o]rder the Bristol
County [district attorney] to resume its investigation" of an
"incident" that occurred at their house in June, 2013.4 The
single justice denied the petition without a hearing.

     In their appeal to this court the petitioners continue to
argue, as they did in their various other court proceedings,
that they have been wronged by the town's actions in foreclosing
on their home. They assert that this court has "mandamus
jurisdiction" because "adequate or effective remedies were not
available elsewhere." That the petitioners are unhappy with the
results they received in their other court cases does not mean,
however, that those remedies were inadequate. Relief under
G. L. c. 211, § 3, is properly denied "where there are adequate
and effective routes . . . by which the petitioning party may
seek relief." Greco v. Plymouth Sav. Bank, 423 Mass. 1019, 1019
(1996). Similarly, "[r]elief in the nature of mandamus is
extraordinary, and is granted in the discretion of the court
where no other relief is available." Murray v. Commonwealth,
447 Mass. 1010, 1010 (2006), citing Forte v. Commonwealth, 429
Mass. 1019, 1020 (1999).

     The petitioners have already obtained appellate review of
the tax lien foreclosure judgment, and to the extent that there
were other trial court judgments with which they were
dissatisfied, they could have done the same. Furthermore, any
effort by the petitioners to cast their current arguments as
"jurisdictional" appears to be nothing more than an attempt to
recast already-litigated issues. "Our general superintendence
power under G. L. c. 211, § 3, is extraordinary and to be
exercised sparingly, not as a substitute for the normal
appellate process or merely to provide an additional layer of


appellate process ended, i.e., when the petitioners' application
for further appellate review was denied. Additionally, it
appears that the preliminary injunction enjoining the
petitioners from occupying their home was based at least in part
on a Housing Court judge's determination that the home was
unsafe and unfit for habitation.

     4 It appears that although the petitioners had moved out of
their house, they had left personal property behind, and that
the "incident" in question involved the town's removal, with
notice, of that personal property.
                                                                 3


appellate review after the normal process has run its course."
Votta v. Police Dep't of Billerica, 444 Mass. 1001, 1001 (2005).

     The single justice did not err or abuse his discretion in
denying relief.

                                   Judgment affirmed.


     Y. Dolly Hwang, pro se.
     Joshua D. Jacobson, Assistant Attorney General, for the
Land Court & another.
     Timothy E. Cichocki, pro se, was present but did not argue.
     Jason R. Talerman, for town of Rehoboth, was present but
did not argue.